Exhibit 10.3

THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY
BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 1(a)
OF THIS WARRANT.

GREAT BASIN SCIENTIFIC, INC.

SERIES E WARRANT TO PURCHASE COMMON STOCK

Warrant No.: E-[    ]

Date of Issuance: February 24, 2016 (“Issuance Date”)

Great Basin Scientific, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [BUYER], the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the latest
of (i) one year and one day from the Issuance Date (ii) the Authorized Issuance
Date (as defined below) and (iii) the Authorized Shares Increase Date (as
defined below) (the “Exercisability Date”), but not after 11:59 p.m., New York
time, on the Expiration Date (as defined below),
                                 1 (subject to adjustment as provided herein)
fully paid and non-assessable shares of Common Stock (as defined below) (the
“Warrant Shares”, and such number of Warrant Shares, the “Warrant Number”).
Except as otherwise defined herein, capitalized terms in this Warrant shall have
the meanings set forth in Section 18. This Warrant is one of a series of
Warrants to Purchase Common Stock issued by the Company (collectively, the
“Registered Warrants”) pursuant to (i) that certain Placement Agent Agreement,
dated as of February 19, 2016 (the “Subscription Date”), by and between the
Company and Roth Capital Partners, LLC, as amended from time to time (the
“Placement Agent Agreement”) and (ii) the Company’s Registration Statement on
Form S-1 (File number 333-207761) (including the additional registration
statement filed with respect thereto pursuant to Rule 462(b) under the 1933 Act
(as defined below) the “Registration Statement”).

 

1.

EXERCISE OF WARRANT.

(a)        Mechanics of Exercise.    Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder on any day on or after the Exercisability
Date (an “Exercise Date”), in whole or in part, by delivery (whether via
facsimile or otherwise) of a written notice, in the form attached hereto as
Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant. Within one (1) Trading Day following an exercise of this Warrant as
aforesaid, the Holder shall deliver payment to the Company of an amount equal to
the Exercise Price in effect on the date of such exercise multiplied by the
number of Warrant Shares as to which this Warrant was so exercised (the
“Aggregate Exercise Price”) in cash or via wire transfer of immediately
available funds if the Holder did not notify the Company in such Exercise Notice
that such exercise was made

 

 

1 Insert warrant coverage



--------------------------------------------------------------------------------

pursuant to a Cashless Exercise (as defined in Section 1(d)). The Holder shall
not be required to deliver an ink-original of this Warrant or an Exercise Notice
in order to effect an exercise hereunder, nor shall any medallion guarantee (or
other type of guarantee or notarization) of any Exercise Notice form be
required. Execution and delivery of an Exercise Notice with respect to less than
all of the Warrant Shares shall have the same effect as cancellation of the
original of this Warrant and issuance of a new Warrant evidencing the right to
purchase the remaining number of Warrant Shares. Execution and delivery of an
Exercise Notice for all of the then-remaining Warrant Shares shall have the same
effect as cancellation of the original of this Warrant after delivery of the
Warrant Shares in accordance with the terms hereof. On or before the first
(1st) Trading Day following the date on which the Company has received an
Exercise Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation of receipt of such Exercise Notice, in the form
attached hereto as Exhibit B, to the Holder and the Company’s transfer agent
(the “Transfer Agent”), which confirmation shall constitute an instruction to
the Transfer Agent to process such Exercise Notice in accordance with the terms
herein. On or before the third (3rd) Trading Day following the date on which the
Company has received such Exercise Notice (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade of such Warrant Shares initiated on the applicable
Exercise Date), the Company shall (i) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Holder, credit such aggregate number
of shares of Common Stock to which the Holder is entitled pursuant to such
exercise to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system, or (ii) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, upon the
request of the Holder, issue and deliver (via reputable overnight courier) to
the address as specified in the Exercise Notice, a certificate that does not
contain any securities law restrictive legend, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled pursuant to such exercise. Upon delivery of an Exercise
Notice, the Holder shall be deemed for all corporate purposes to have become the
holder of record of the Warrant Shares with respect to which this Warrant has
been exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares (as the case may be). If this Warrant is submitted in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise and upon surrender of this
Warrant to the Company by the Holder, then, at the request of the Holder, the
Company shall as soon as practicable and in no event later than three
(3) Business Days after any exercise and at its own expense, issue and deliver
to the Holder (or its designee) a new Warrant (in accordance with Section 7(d))
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. No fractional
shares of Common Stock are to be issued upon the exercise of this Warrant, but
rather the number of shares of Common Stock to be issued shall be rounded up to
the nearest whole number. The Company shall pay any and all transfer, stamp,
issuance and similar taxes, costs and expenses (including, without limitation,
fees and expenses of the Transfer Agent and all fees and expenses with respect
to the issuance of the Warrant Shares via DTC) that may be payable with respect
to the issuance and delivery of Warrant Shares upon exercise of this Warrant.
Notwithstanding the

 

2



--------------------------------------------------------------------------------

foregoing, except in the case where an exercise of this Warrant is validly made
pursuant to a Cashless Exercise, the Company’s failure to deliver Warrant Shares
to the Holder on or prior to the later of (A) three (3) Trading Days after
receipt of the applicable Exercise Notice (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade of such Warrant Shares initiated on the applicable
Exercise Date) and (B) one (1) Trading Day after the Company’s receipt of the
Aggregate Exercise Price (or valid notice of a Cashless Exercise) (such later
date, the “Share Delivery Deadline”) shall not be deemed to be a breach of this
Warrant. From the Exercisability Date through and including the Expiration Date,
the Company shall maintain a transfer agent that participates in the DTC’s Fast
Automated Securities Transfer Program.

(b)        Exercise Price.    For purposes of this Warrant, “Exercise Price”
means $0.25, subject to adjustment as provided herein.

(c)        Company’s Failure to Timely Deliver Securities.    If the Company
shall fail, for any reason or for no reason, on or prior to the Share Delivery
Deadline, either (I) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, to issue and deliver to the Holder (or
its designee) a certificate for the number of Warrant Shares to which the Holder
is entitled and register such Warrant Shares on the Company’s share register or,
if the Transfer Agent is participating in the DTC Fast Automated Securities
Transfer Program, to credit the balance account of the Holder or the Holder’s
designee with DTC for such number of Warrant Shares to which the Holder is
entitled upon the Holder’s exercise of this Warrant (as the case may be) or (II)
if the Registration Statement (or prospectus contained therein) covering the
issuance of the Warrant Shares that are the subject of the Exercise Notice (the
“Unavailable Warrant Shares”) is not available for the issuance of such
Unavailable Warrant Shares and the Company fails to promptly (x) so notify the
Holder and (y) deliver the Warrant Shares electronically without any restrictive
legend by crediting such aggregate number of Warrant Shares to which the Holder
is entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal At Custodian system (the event
described in the immediately foregoing clause (II) is hereinafter referred as a
“Notice Failure” and together with the event described in clause (I) above, a
“Delivery Failure”), then, in addition to all other remedies available to the
Holder, (X) the Company shall pay in cash to the Holder on each day after the
Share Delivery Date and during such Delivery Failure an amount equal to 2% of
the product of (A) the sum of the number of shares of Common Stock not issued to
the Holder on or prior to the Share Delivery Deadline and to which the Holder is
entitled, multiplied by (B) any trading price of the Common Stock selected by
the Holder in writing as in effect at any time during the period beginning on
the applicable Exercise Date and ending on the applicable Share Delivery Date,
and (Y) the Holder, upon written notice to the Company, may void its Exercise
Notice with respect to, and retain or have returned, as the case may be, any
portion of this Warrant that has not been exercised pursuant to such Exercise
Notice; provided that the voiding of an Exercise Notice shall not affect the
Company’s obligations to make any payments which have accrued prior to the date
of such notice pursuant to this Section 1(c) or otherwise. In addition to the
foregoing, if on or prior to the Share Delivery Deadline either (I) the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, the Company shall fail to issue and deliver to the Holder (or its
designee) a certificate and register such shares of Common Stock on the
Company’s share register or, if the Transfer Agent is participating in the DTC
Fast Automated Securities Transfer Program, the Transfer Agent

 

3



--------------------------------------------------------------------------------

shall fail to credit the balance account of the Holder or the Holder’s designee
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise hereunder or pursuant to the Company’s
obligation pursuant to clause (ii) below or (II) a Notice Failure occurs, and if
on or after such Share Delivery Deadline the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of all or any portion of the number of shares of Common Stock
issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then, in addition to all other remedies available to the
Holder, the Company shall, within three (3) Business Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including, without limitation, by any other Person in
respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point the
Company’s obligation to so issue and deliver such certificate (and to issue such
shares of Common Stock) or credit the balance account of such Holder or such
Holder’s designee, as applicable, with DTC for the number of Warrant Shares to
which the Holder is entitled upon the Holder’s exercise hereunder (as the case
may be) (and to issue such Warrant Shares) shall terminate, or (ii) promptly
honor its obligation to so issue and deliver to the Holder a certificate or
certificates representing such Warrant Shares or credit the balance account of
such Holder or such Holder’s designee, as applicable, with DTC for the number of
Warrant Shares to which the Holder is entitled upon the Holder’s exercise
hereunder (as the case may be) and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
Warrant Shares multiplied by (B) the lowest Closing Sale Price of the Common
Stock on any Trading Day during the period commencing on the date of the
applicable Exercise Notice and ending on the date of such issuance and payment
under this clause (ii) (the “Buy-In Payment Amount”). Nothing shall limit the
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the exercise of this Warrant as required
pursuant to the terms hereof.

(d)        Cashless Exercise.    Notwithstanding anything contained herein to
the contrary (other than Section 1(f) below), if at the time of exercise hereof
the Registration Statement is not effective (or the prospectus contained therein
is not available for use) for the issuance of all of the Warrant Shares, then
the Holder may, in its sole discretion, exercise this Warrant in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the Aggregate Exercise Price,
elect instead to receive upon such exercise the “Net Number” of Warrant Shares
determined according to the following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

                             D

For purposes of the foregoing formula:

    A= the total number of shares with respect to which this Warrant is then
being exercised.

 

4



--------------------------------------------------------------------------------

B = the quotient of (x) the sum of the VWAP of the Common Stock of each of the
twenty (20) Trading Days ending at the close of business on the Principal Market
immediately prior to the time of exercise as set forth in the applicable
Exercise Notice, divided by (y) twenty (20).

C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

D  =  as applicable:     (i) the Closing Sale Price of the Common Stock on the
Trading Day immediately preceding the date of the applicable Exercise Notice if
such Exercise Notice is (1) both executed and delivered pursuant to Section 1(a)
hereof on a day that is not a Trading Day or (2) both executed and delivered
pursuant to Section 1(a) hereof on a Trading Day prior to the opening of
“regular trading hours” (as defined in Rule 600(b)(64) of Regulation NMS
promulgated under the federal securities laws) on such Trading Day, (ii) the Bid
Price of the Common Stock as of the time of the Holder’s execution of the
applicable Exercise Notice if such Exercise Notice is executed during “regular
trading hours” on a Trading Day and is delivered within two (2) hours thereafter
pursuant to Section 1(a) hereof, or (iii) the Closing Sale Price of the Common
Stock on the date of the applicable Exercise Notice if the date of such Exercise
Notice is a Trading Day and such Exercise Notice is both executed and delivered
pursuant to Section 1(a) hereof after the close of “regular trading hours” on
such Trading Day.

 For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
Subscription Date, the Company acknowledges and agrees that the Warrant Shares
issued in a Cashless Exercise shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the
Placement Agent Agreement. In addition, if Warrant Shares are issued in Cashless
Exercise, the Company acknowledges and agrees that in accordance with
Section 3(a)(9) of the 1933 Act, the Warrant Shares shall take on the registered
characteristics of the Warrants being exercised. The Company agrees not to take
any position contrary to this Section 1(d).

(e)      Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the number of Warrant Shares to
be issued pursuant to the terms hereof, the Company shall promptly issue to the
Holder the number of Warrant Shares that are not disputed and resolve such
dispute in accordance with Section 13.

(f)      Limitations on Exercises.    The Company shall not effect the exercise
of any portion of this Warrant, and the Holder shall not have the right to
exercise any portion of this Warrant, pursuant to the terms and conditions of
this Warrant and any such exercise shall be null and void and treated as if
never made, to the extent that after giving effect to such exercise, the Holder
together with the other Attribution Parties collectively would beneficially own
in excess of [4.99][9.99]% (the “Maximum Percentage”) of the shares of Common
Stock outstanding immediately after giving effect to such exercise. For purposes
of the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other

 

5



--------------------------------------------------------------------------------

Attribution Parties shall include the number of shares of Common Stock held by
the Holder and all other Attribution Parties plus the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (A) exercise of the remaining, unexercised
portion of this Warrant beneficially owned by the Holder or any of the other
Attribution Parties and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including other Registered Warrants) beneficially owned by the Holder or any
other Attribution Party subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section 1(f)(i). For purposes of
this Section 1(f)(i), beneficial ownership shall be calculated in accordance
with Section 13(d) of the 1934 Act. For purposes of determining the number of
outstanding shares of Common Stock the Holder may acquire upon the exercise of
this Warrant without exceeding the Maximum Percentage, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the SEC, as the case may
be, (y) a more recent public announcement by the Company or (z) any other
written notice by the Company or the Transfer Agent, if any, setting forth the
number of shares of Common Stock outstanding (the “Reported Outstanding Share
Number”). If the Company receives an Exercise Notice from the Holder at a time
when the actual number of outstanding shares of Common Stock is less than the
Reported Outstanding Share Number, the Company shall (i) notify the Holder in
writing of the number of shares of Common Stock then outstanding and, to the
extent that such Exercise Notice would otherwise cause the Holder’s beneficial
ownership, as determined pursuant to this Section 1(f)(i), to exceed the Maximum
Percentage, the Holder must notify the Company of a reduced number of Warrant
Shares to be acquired pursuant to such Exercise Notice (the number of shares by
which such purchase is reduced, the “Reduction Shares”) and (ii) as soon as
reasonably practicable, the Company shall return to the Holder any exercise
price paid by the Holder for the Reduction Shares. For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one
(1) Business Day confirm orally and in writing or by electronic mail to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder and any other Attribution Party since the date as of
which the Reported Outstanding Share Number was reported. In the event that the
issuance of shares of Common Stock to the Holder upon exercise of this Warrant
results in the Holder and the other Attribution Parties being deemed to
beneficially own, in the aggregate, more than the Maximum Percentage of the
number of outstanding shares of Common Stock (as determined under Section 13(d)
of the 1934 Act), the number of shares so issued by which the Holder’s and the
other Attribution Parties’ aggregate beneficial ownership exceeds the Maximum
Percentage (the “Excess Shares”) shall be deemed null and void and shall be
cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares. As soon as reasonably practicable after the issuance
of the Excess Shares has been deemed null and void, the Company shall return to
the Holder the exercise price paid by the Holder for the Excess Shares. Upon
delivery of a written notice to the Company, the Holder may from time to time
increase or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice

 

6



--------------------------------------------------------------------------------

is delivered to the Company and (ii) any such increase or decrease will apply
only to the Holder and the other Attribution Parties and not to any other holder
of Registered Warrants that is not an Attribution Party of the Holder. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Warrant in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to
exercise this Warrant pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exercisability. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(f)(i) to the extent necessary to correct this
paragraph or any portion of this paragraph which may be defective or
inconsistent with the intended beneficial ownership limitation contained in this
Section 1(f)(i) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of this
Warrant.

 

 

(g)        Reservation

of Shares.

(i)        Required Reserve Amount.    From and after the Authorized Shares
Increase Date, so long as this Warrant remains outstanding, the Company shall at
all times keep reserved for issuance under this Warrant a number of shares of
Common Stock at least equal to 200% of the maximum number of shares of Common
Stock as shall be necessary to satisfy the Company’s obligation to issue shares
of Common Stock under the Registered Warrants then outstanding (without regard
to any limitations on exercise) (the “Required Reserve Amount”); provided that
at no time after the Authorized Shares Increase Date shall the number of shares
of Common Stock reserved pursuant to this Section 1(g)(i) be reduced other than
proportionally in connection with any exercise or redemption of Registered
Warrants or such other event covered by Section 2(a) below. The Required Reserve
Amount (including, without limitation, each increase in the number of shares so
reserved) shall be allocated pro rata among the holders of the Registered
Warrants based on the number of shares of Common Stock issuable upon exercise of
Registered Warrants held by each holder on the Closing Date (without regard to
any limitations on exercise) or increase in the number of reserved shares, as
the case may be (the “Authorized Share Allocation”). In the event that a holder
shall sell or otherwise transfer any of such holder’s Registered Warrants, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Registered Warrants shall be allocated to the
remaining holders of Registered Warrants, pro rata based on the number of shares
of Common Stock issuable upon exercise of the Registered Warrants then held by
such holders (without regard to any limitations on exercise). Notwithstanding
anything in this Warrant or any other Registered Warrants held by the Holder
(any “Other Holder Warrants”) to the contrary, the Holder may allocate its
Authorized Share Allocation under this Warrant and its Authorized Share
Allocation (as defined in such Other Holder Warrants) under such Other Holder
Warrants among this Warrant and/or such Other Holder Warrants in any manner as
elected by the Holder in writing to the Company.

 

7



--------------------------------------------------------------------------------

(ii)        Insufficient Authorized Shares.    If, notwithstanding
Section 1(g)(i) above, and not in limitation thereof, at any time while any of
the Registered Warrants remain outstanding, the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for all the
Registered Warrants then outstanding. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure after the Authorized Shares Increase Date, but in no
event later than seventy-five (75) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. In the event that the Company is prohibited from issuing shares of
Common Stock upon an exercise of this Warrant due to the failure by the Company
to have sufficient shares of Common Stock available out of the authorized but
unissued shares of Common Stock (such unavailable number of shares of Common
Stock, the “Authorization Failure Shares”), in lieu of delivering such
Authorization Failure Shares to the Holder, the Company shall pay cash in
exchange for the cancellation of such portion of this Warrant exercisable into
such Authorization Failure Shares at a price equal to the sum of (i) the product
of (x) such number of Authorization Failure Shares and (y) the greatest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date the Holder delivers the applicable Exercise Notice with respect to
such Authorization Failure Shares to the Company and ending on the date of such
issuance and payment under this Section 1(g); and (ii) to the extent the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of Authorization Failure Shares,
any Buy-In Payment Amount, brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith.

2.        ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The
Exercise Price and number of Warrant Shares issuable upon exercise of this
Warrant are subject to adjustment from time to time as set forth in this
Section 2.

(a)        Stock Dividends and Splits.    Without limiting any provision of
Section 3 or Section 4, if the Company, at any time on or after the Subscription
Date, (i) pays a stock dividend on one or more classes of its then outstanding
shares of Common Stock or otherwise makes a distribution on any class of capital
stock that is payable in shares of Common Stock, (ii) subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
then outstanding shares of Common Stock into a larger number of shares or
(iii) combines (by combination, reverse stock split or otherwise) one or more
classes of its then outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall

 

8



--------------------------------------------------------------------------------

be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that an Exercise Price is calculated hereunder, then the
calculation of such Exercise Price shall be adjusted appropriately to reflect
such event.

(b)        Adjustment Upon Issuance of Shares of Common Stock.    If and
whenever on or after the Subscription Date and through the date that is one
(1) year from the Issuance Date, the Company issues or sells, or in accordance
with this Section 2 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding any Excluded Securities issued or
sold or deemed to have been issued or sold) for a consideration per share (the
“New Issuance Price”) less than a price equal to the Exercise Price in effect
immediately prior to such issuance or sale or deemed issuance or sale (such
Exercise Price then in effect is referred to herein as the “Applicable Price”)
(the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Exercise Price then in effect shall be reduced to an amount equal
to the New Issuance Price. For all purposes of the foregoing (including, without
limitation, determining the adjusted Exercise Price and the New Issuance Price
under this Section 2(b)), the following shall be applicable:

(i)        Issuance of Options.    If the Company in any manner grants or sells
any Options and the lowest price per share for which one share of Common Stock
is at any time issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 2(b)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof and (y) the
lowest exercise price set forth in such Option for which one share of Common
Stock is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof minus (2) the sum of all
amounts paid or payable to the holder of such Option (or any other Person) upon
the granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Option (or any other

 

9



--------------------------------------------------------------------------------

Person). Except as contemplated below, no further adjustment of the Exercise
Price shall be made upon the actual issuance of such shares of Common Stock or
of such Convertible Securities upon the exercise of such Options or otherwise
pursuant to the terms of or upon the actual issuance of such shares of Common
Stock upon conversion, exercise or exchange of such Convertible Securities.

    (ii)        Issuance of Convertible Securities.    If the Company in any
manner issues or sells any Convertible Securities and the lowest price per share
for which one share of Common Stock is at any time issuable upon the conversion,
exercise or exchange thereof or otherwise pursuant to the terms thereof is less
than the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share. For
the purposes of this Section 2(b)(ii), the “lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale of the Convertible Security and upon conversion, exercise or
exchange of such Convertible Security or otherwise pursuant to the terms thereof
and (y) the lowest conversion price set forth in such Convertible Security for
which one share of Common Stock is issuable upon conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof minus (2) the sum of
all amounts paid or payable to the holder of such Convertible Security (or any
other Person) upon the issuance or sale of such Convertible Security plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Convertible Security (or any other Person). Except as
contemplated below, no further adjustment of the Exercise Price shall be made
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities or otherwise pursuant to the
terms thereof, and if any such issuance or sale of such Convertible Securities
is made upon exercise of any Options for which adjustment of this Warrant has
been or is to be made pursuant to other provisions of this Section 2(b), except
as contemplated below, no further adjustment of the Exercise Price shall be made
by reason of such issuance or sale.

    (iii)        Change in Option Price or Rate of Conversion.    If the
purchase or exercise price provided for in any Options, the additional
consideration, if any, payable upon the issue, conversion, exercise or exchange
of any Convertible Securities, or the rate at which any Convertible Securities
are convertible into or exercisable or exchangeable for shares of Common Stock
increases or decreases at any time (other than proportional changes in
conversion or exercise prices, as applicable, in connection with an event
referred to in Section 2(a)), the Exercise Price in effect at the time of such
increase or decrease shall be adjusted to the Exercise Price which would have
been in effect at such time had such Options or Convertible Securities provided
for such increased or decreased purchase price, additional consideration or
increased or decreased conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 2(b)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are increased or decreased in the manner described in the
immediately preceding sentence, then such Option or Convertible Security and the
shares of Common

 

10



--------------------------------------------------------------------------------

Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 2(b) shall be made if such adjustment would
result in an increase of the Exercise Price then in effect.

    (iv)        Calculation of Consideration Received.  If any Option and/or
Convertible Security and/or Adjustment Right is issued in connection with the
issuance or sale or deemed issuance or sale of any other securities of the
Company (as determined by the Holder, the “Primary Security”, and such Option
and/or Convertible Security and/or Adjustment Right, the “Secondary Securities”,
and together with the Primary Security, each a “Unit”), together comprising one
integrated transaction, (or one or more transactions if such issuances or sales
or deemed issuances or sales of securities of the Company either (A) have at
least one investor or purchaser in common, (B) are consummated in reasonable
proximity to each other and/or (C) are consummated under the same plan of
financing) the aggregate consideration per share of Common Stock with respect to
such Primary Security shall be deemed to be equal to the difference of (x) the
lowest price per share for which one share of Common Stock was issued (or was
deemed to be issued pursuant to Section 2(b)(i) or 2(b)(ii) above, as
applicable) in such integrated transaction solely with respect to such Primary
Security, minus (y) with respect to such Secondary Securities, the sum of
(I) the Black Scholes Consideration Value of each such Option, if any, (II) the
fair market value (as determined by the Holder in good faith) or the Black
Scholes Consideration Value, as applicable, of such Adjustment Right, if any,
and (III) the fair market value (as determined by the Holder) of such
Convertible Security, if any, in each case, as determined on a per share basis
in accordance with this Section 2(b)(iv). If any shares of Common Stock, Options
or Convertible Securities are issued or sold or deemed to have been issued or
sold for cash, the consideration received therefor will be deemed to be the net
amount of consideration received by the Company therefor. If any shares of
Common Stock, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be deemed to be the net amount of
consideration received by the Company therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be the fair value of such consideration,
except where such consideration consists of publicly traded securities, in which
case the amount of consideration received by the Company for such securities
will be the arithmetic average of the VWAPs of such security for each of the
five (5) Trading Days immediately preceding the date of receipt. If any shares
of Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the fair value of such portion of the
net assets and business of the non-surviving entity as is attributable to such

 

11



--------------------------------------------------------------------------------

shares of Common Stock, Options or Convertible Securities (as the case may be).
The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company.

(v)        Record Date.    If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issuance or sale of the shares of Common Stock deemed to
have been issued or sold upon the declaration of such dividend or the making of
such other distribution or the date of the granting of such right of
subscription or purchase (as the case may be).

(c)        Number of Warrant Shares.    Simultaneously with any adjustment to
the Exercise Price pursuant to Section 2(a), the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment
(without regard to any limitations on exercise contained herein).

(d)        Holder’s Right of Alternative Exercise Price Following Issuance of
Certain Options or Convertible Securities.    In addition to and not in
limitation of the other provisions of this Section 2, if the Company in any
manner issues or sells or enters into any agreement to issue or sell, any Common
Stock, Options or Convertible Securities (any such securities, “Variable Price
Securities”) after the Subscription Date that are issuable pursuant to such
agreement or convertible into or exchangeable or exercisable for shares of
Common Stock at a price which varies or may vary with the market price of the
shares of Common Stock, including by way of one or more reset(s) to a fixed
price, but exclusive of such formulations reflecting customary anti-dilution
provisions (such as share splits, share combinations, share dividends and
similar transactions) (each of the formulations for such variable price being
herein referred to as, the “Variable Price”), the Company shall provide written
notice thereof via facsimile and overnight courier to the Holder on the date of
such agreement and the issuance of such Convertible Securities or Options. From
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Exercise Price upon exercise of this Warrant by designating in the Exercise
Notice delivered upon any exercise of this Warrant that solely for purposes of
such exercise the Holder is relying on the Variable Price rather than the
Exercise Price then in effect. The Holder’s election to rely on a Variable Price
for a particular exercise of this Warrant shall not obligate the Holder to rely
on a Variable Price for any future exercises of this Warrant.

 

12



--------------------------------------------------------------------------------

(e)        Stock Combination Event Adjustment.  If at any time and from time to
time on or after the Issuance Date there occurs any stock split, stock dividend,
stock combination recapitalization or other similar transaction involving the
Common Stock (each, a “Stock Combination Event”, and such date thereof, the
“Stock Combination Event Date”) and the Event Market Price is less than the
Exercise Price then in effect (after giving effect to the adjustment in clause
2(a) above), then on the sixteenth (16th) Trading Day immediately following such
Stock Combination Event, the Exercise Price then in effect on such sixteenth
(16th) Trading Day (after giving effect to the adjustment in clause (b) above)
shall be reduced (but in no event increased) to the Event Market Price. For the
avoidance of doubt, if the adjustment in the immediately preceding sentence
would otherwise result in an increase in the Exercise Price hereunder, no
adjustment shall be made.

(f)        Other Events.  In the event that the Company (or any Subsidiary (as
defined in the Placement Agent Agreement)) shall take any action to which the
provisions hereof are not strictly applicable, or, if applicable, would not
operate to protect the Holder from dilution or if any event occurs of the type
contemplated by the provisions of this Section 2 but not expressly provided for
by such provisions (including, without limitation, the granting of stock
appreciation rights, phantom stock rights or other rights with equity features),
then the Company’s board of directors shall in good faith determine and
implement an appropriate adjustment in the Exercise Price and the number of
Warrant Shares (if applicable) so as to protect the rights of the Holder,
provided that no such adjustment pursuant to this Section 2(e) will increase the
Exercise Price or decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 2, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding absent manifest error and whose fees and expenses shall be
borne by the Company.

(g)        Additional Adjustment.  On the date that is one (1) year from the
Issuance Date (the “Adjustment Date”), the Warrant Number shall be increased to
equal the difference, if positive, obtained by subtracting (x) the Warrant
Number on the Issuance Date (without regard to any limitations or restrictions
on exercise of this Warrant) (as adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction occurring after the
Issuance Date), from (y) the lesser of (A) the Holder’s Pro Rata Amount of 7% of
the sum of the number of shares of Common Stock actually outstanding on the
Adjustment Date, plus the number of shares of Common Stock deemed to be
outstanding pursuant to Sections 2(b)(i) and 2(b)(ii) hereof on such date,
regardless of whether the Options or Convertible Securities are actually
exercisable at such time and (B) 200% of the Warrant Number on the Adjustment
Date (without regard to any limitations or restrictions on exercise of this
Warrant) (as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the Issuance Date).

(h)        Calculations.  All calculations under this Section 2 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issuance or sale of Common
Stock.

 

13



--------------------------------------------------------------------------------

(i)        Voluntary Adjustment By Company.    The Company may at any time
during the term of this Warrant, with the prior written consent of the holders
of a majority of the Registered Warrants then outstanding, reduce the then
current Exercise Price to any amount and for any period of time deemed
appropriate by the board of directors of the Company.

3.        RIGHTS UPON DISTRIBUTION OF ASSETS.  In addition to any adjustments
pursuant to Section 2 above, if the Company shall declare or make any dividend
or other distribution of its assets (or rights to acquire its assets) to holders
of shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property, options, evidence of indebtedness or any other assets by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations or restrictions on exercise of this Warrant, including
without limitation, the Maximum Percentage) immediately before the date on which
a record is taken for such Distribution, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, that
to the extent that the Holder’s right to participate in any such Distribution
would result in the Holder and the other Attribution Parties exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Distribution (and beneficial
ownership) to such extent) and the portion of such Distribution shall be held in
abeyance for the benefit of the Holder until such time or times, if ever, as its
right thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

4.        PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a)        Purchase Rights.  In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant, including without
limitation, the Maximum Percentage) immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of shares of
Common Stock are to be determined for the grant, issuance or sale of such
Purchase Rights (provided, however, that to the extent that the Holder’s right
to participate in any such Purchase Right would result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Purchase Right to such extent (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Purchase Right (and

 

14



--------------------------------------------------------------------------------

beneficial ownership) to such extent) and such Purchase Right to such extent
shall be held in abeyance for the benefit of the Holder until such time or
times, if ever, as its right thereto would not result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such right (and any Purchase Right granted,
issued or sold on such initial Purchase Right or on any subsequent Purchase
Right held similarly in abeyance) to the same extent as if there had been no
such limitation).

(b)        Fundamental Transactions.    The Company shall not enter into or be
party to a Fundamental Transaction unless (i) the Successor Entity assumes in
writing all of the obligations of the Company under this Warrant in accordance
with the provisions of this Section 4(b) pursuant to written agreements in form
and substance satisfactory to the Holder and approved by the Holder prior to
such Fundamental Transaction, including agreements to deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and with
an exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such adjustments to the number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction) and (ii) if the Fundamental Transaction occurs within six
(6) months of the Issuance Date, the Successor Entity (including its Parent
Entity) is a publicly traded corporation whose common stock is quoted on or
listed for trading on an Eligible Market. Upon the consummation of each
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of the applicable Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of each Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the applicable
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 3 and 4(a) above, which shall continue to be receivable
thereafter)) issuable upon the exercise of this Warrant prior to the applicable
Fundamental Transaction, such shares of publicly traded common stock (or its
equivalent) of the Successor Entity (including its Parent Entity) which the
Holder would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had this Warrant been exercised immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
exercise of this Warrant), as adjusted in accordance with the provisions of this
Warrant. Notwithstanding the foregoing, and without limiting Section 1(f)
hereof, the Holder may elect, at its sole option, by delivery of written notice
to the Company to waive this Section 4(b) to permit the Fundamental Transaction
without the assumption of this Warrant. In addition to and not in substitution
for any other rights hereunder, prior to the consummation of each Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a

 

15



--------------------------------------------------------------------------------

“Corporate Event”), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon an exercise of this
Warrant at any time after the consummation of the applicable Fundamental
Transaction but prior to the Expiration Date, in lieu of the shares of the
Common Stock (or other securities, cash, assets or other property (except such
items still issuable under Sections 3 and 4(a) above, which shall continue to be
receivable thereafter)) issuable upon the exercise of the Warrant prior to such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of the applicable Fundamental Transaction had this Warrant been exercised
immediately prior to the applicable Fundamental Transaction (without regard to
any limitations on the exercise of this Warrant). Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Holder.

(c)        Black Scholes Value.    Notwithstanding the foregoing and the
provisions of Section 4(b) above, at the request of the Holder delivered at any
time commencing on the earliest to occur of (x) the public disclosure of any
Fundamental Transaction, (y) the consummation of any Fundamental Transaction and
(z) the Holder first becoming aware of any Fundamental Transaction through the
date that is ninety (90) days after the public disclosure of the consummation of
such Fundamental Transaction by the Company pursuant to a Current Report on Form
8-K filed with the SEC, the Company or the Successor Entity (as the case may be)
shall purchase this Warrant from the Holder on the date of such request by
paying to the Holder cash in an amount equal to the Black Scholes Value.

(d)        Application.  The provisions of this Section 4 shall apply similarly
and equally to successive Fundamental Transactions and Corporate Events and
shall be applied as if this Warrant (and any such subsequent warrants) were
fully exercisable and without regard to any limitations on the exercise of this
Warrant (provided that the Holder shall continue to be entitled to the benefit
of the Maximum Percentage, applied however with respect to shares of capital
stock registered under the 1934 Act and thereafter receivable upon exercise of
this Warrant (or any such other warrant)).

5.        NONCIRCUMVENTION.    The Company hereby covenants and agrees that the
Company will not, by amendment of its certificate of incorporation, bylaws or
other organizational documents or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issuance or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith carry out all the provisions of this Warrant and take all
action as may be required to protect the rights of the Holder. Without limiting
the generality of the foregoing, the Company (a) shall not increase the par
value of any shares of Common Stock receivable upon the exercise of this Warrant
above the Exercise Price then in effect, and (b) shall take all such actions as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable shares of Common Stock upon the
exercise of this Warrant. Notwithstanding anything herein to the contrary, if
after the sixty (60) calendar day anniversary of the Exercisability Date, the
Holder is not permitted to exercise this Warrant in full for any reason (other
than pursuant to restrictions set forth in Section 1(f) hereof), the Company
shall use its best efforts to promptly remedy such failure, including, without
limitation, obtaining such consents or approvals as necessary to permit such
exercise into shares of Common Stock.

 

16



--------------------------------------------------------------------------------

6.     WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in its capacity as a holder of this Warrant,
shall not be entitled to vote or receive dividends or be deemed the holder of
share capital of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, solely in its capacity as
the Holder of this Warrant, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which it is then entitled to receive upon the due exercise of
this Warrant. In addition, nothing contained in this Warrant shall be construed
as imposing any liabilities on the Holder to purchase any securities (upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company. Notwithstanding this Section 6, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.

 

7.

REISSUANCE OF WARRANTS.

(a)        Transfer of Warrant.    If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

(b)        Lost, Stolen or Mutilated Warrant.    Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Warrant, the Company shall
execute and deliver to the Holder a new Warrant (in accordance with
Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

(c)        Exchangeable for Multiple Warrants.    This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 7(d)) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, no warrants for fractional shares of
Common Stock shall be given.

 

17



--------------------------------------------------------------------------------

(d)        Issuance of New Warrants.    Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant
(i) shall be of like tenor with this Warrant, (ii) shall represent, as indicated
on the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 7(a) or Section 7(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.

8.          NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given at its
last address as it shall appear upon the warrant register of the Company. The
Company shall provide the Holder with prompt written notice of all actions taken
pursuant to this Warrant (other than the issuance of shares of Common Stock upon
exercise in accordance with the terms hereof), including in reasonable detail a
description of such action and the reason therefor. Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
(i) promptly upon each adjustment of the Exercise Price and the number of
Warrant Shares, setting forth in reasonable detail, and certifying, the
calculation of such adjustment(s), (ii) at least ten Trading Days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the shares of Common Stock, (B) with respect
to any grants, issuances or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder, and (iii) the existence of a
proposed Fundamental Transaction at least ten (10) Trading Days prior to the
consummation of such Fundamental Transaction. To the extent that any notice
provided hereunder constitutes, or contains, material, non-public information
regarding the Company or any of its Subsidiaries, the Company shall
simultaneously file such notice with the SEC pursuant to a Current Report on
Form 8-K. It is expressly understood and agreed that the time of execution
specified by the Holder in each Exercise Notice shall be definitive and may not
be disputed or challenged by the Company.

9.          AMENDMENT AND WAIVER.    Except as otherwise provided herein, the
provisions of this Warrant (other than Section 1(f)) may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of the Holder. No waiver shall be effective unless it is in writing and
signed by an authorized representative of the waiving party.

10.          SEVERABILITY.    If any provision of this Warrant is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Warrant so long as this Warrant as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or

 

18



--------------------------------------------------------------------------------

unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

11.        GOVERNING LAW.    This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to the Company at its
principal executive office and agrees that such service shall constitute good
and sufficient service of process and notice thereof. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder. THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

12.        CONSTRUCTION; HEADINGS.    This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.

 

13.        DISPUTE

RESOLUTION.

 

 

   (a)        Submission

to Dispute Resolution.

   (i)        In the case of a dispute relating to the Exercise Price, the
Closing Sale Price, the Bid Price, the Market Price, Black Scholes Consideration
Value, Black Scholes Value or fair market value or the arithmetic calculation of
the number of Warrant Shares (as the case may be) (including, without
limitation, a dispute relating to the determination of any of the foregoing),
the Company or the Holder (as the case may be) shall submit the

 

19



--------------------------------------------------------------------------------

dispute to the other party via facsimile (A) if by the Company, within two
(2) Business Days after the occurrence of the circumstances giving rise to such
dispute or (B) if by the Holder, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Company are
unable to promptly resolve such dispute relating to such Exercise Price, such
Closing Sale Price, such Bid Price, such Market Price, such Black Scholes
Consideration Value, Black Scholes Value or such fair market value or such
arithmetic calculation of the number of Warrant Shares (as the case may be), at
any time after the second (2nd) Business Day following such initial notice by
the Company or the Holder (as the case may be) of such dispute to the Company or
the Holder (as the case may be), then the Holder may, at its sole option, select
an independent, reputable investment bank to resolve such dispute.

(ii)        The Holder and the Company shall each deliver to such investment
bank (A) a copy of the initial dispute submission so delivered in accordance
with the first sentence of this Section 13 and (B) written documentation
supporting its position with respect to such dispute, in each case, no later
than 5:00 p.m. (New York time) by the fifth (5th) Business Day immediately
following the date on which the Holder selected such investment bank (the
“Dispute Submission Deadline”) (the documents referred to in the immediately
preceding clauses (A) and (B) are collectively referred to herein as the
“Required Dispute Documentation”) (it being understood and agreed that if either
the Holder or the Company fails to so deliver all of the Required Dispute
Documentation by the Dispute Submission Deadline, then the party who fails to so
submit all of the Required Dispute Documentation shall no longer be entitled to
(and hereby waives its right to) deliver or submit any written documentation or
other support to such investment bank with respect to such dispute and such
investment bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the Company
and the Holder or otherwise requested by such investment bank, neither the
Company nor the Holder shall be entitled to deliver or submit any written
documentation or other support to such investment bank in connection with such
dispute (other than the Required Dispute Documentation).

(iii)        The Company and the Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and the Holder
of such resolution no later than ten (10) Business Days immediately following
the Dispute Submission Deadline. The fees and expenses of such investment bank
shall be borne solely by the Company, and such investment bank’s resolution of
such dispute shall be final and binding upon all parties absent manifest error.

(b)        Miscellaneous.    The Company expressly acknowledges and agrees that
(i) this Section 13 constitutes an agreement to arbitrate between the Company
and the Holder (and constitutes an arbitration agreement) under the rules then
in effect under § 7501, et seq. of the New York Civil Practice Law and Rules
(“CPLR”) and that the Holder is authorized to apply for an order to compel
arbitration pursuant to CPLR § 7503(a) in order to compel compliance with this
Section 13, (ii) a dispute relating to the Exercise Price includes, without
limitation, disputes as to (A) whether an issuance or sale or deemed issuance or
sale of Common Stock occurred under Section 2(b), (B) the consideration per
share at which an issuance or deemed issuance of

 

20



--------------------------------------------------------------------------------

Common Stock occurred, (C) whether any issuance or sale or deemed issuance or
sale of Common Stock was an issuance or sale or deemed issuance or sale of
Excluded Securities, (D) whether an agreement, instrument, security or the like
constitutes and Option or Convertible Security and (E) whether a Dilutive
Issuance occurred, (iii) the terms of this Warrant shall serve as the basis for
the selected investment bank’s resolution of the applicable dispute, such
investment bank shall be entitled (and is hereby expressly authorized) to make
all findings, determinations and the like that such investment bank determines
are required to be made by such investment bank in connection with its
resolution of such dispute (including, without limitation, determining
(A) whether an issuance or sale or deemed issuance or sale of Common Stock
occurred under Section 2(b), (B) the consideration per share at which an
issuance or deemed issuance of Common Stock occurred, (C) whether any issuance
or sale or deemed issuance or sale of Common Stock was an issuance or sale or
deemed issuance or sale of Excluded Securities, (D) whether an agreement,
instrument, security or the like constitutes and Option or Convertible Security
and (E) whether a Dilutive Issuance occurred) and in resolving such dispute such
investment bank shall apply such findings, determinations and the like to the
terms of this Warrant, (iv) the Holder (and only the Holder), in its sole
discretion, shall have the right to submit any dispute described in this
Section 13 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 13 and (v) nothing in this Section 13 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 13).

14.        REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.    The remedies provided in this Warrant shall be cumulative
and in addition to all other remedies available under this Warrant, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder to pursue actual
and consequential damages for any failure by the Company to comply with the
terms of this Warrant. The Company covenants to the Holder that there shall be
no characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
exercises and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall provide all information and
documentation to the Holder that is requested by the Holder to enable the Holder
to confirm the Company’s compliance with the terms and conditions of this
Warrant (including, without limitation, compliance with Section 2 hereof). The
issuance of shares and certificates for shares as contemplated hereby upon the
exercise of this Warrant shall be made without charge to the Holder or such
shares for any issuance tax or other costs in respect thereof, provided that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the issuance and delivery of any certificate in a name
other than the Holder or its agent on its behalf.

 

21



--------------------------------------------------------------------------------

15.        PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.    If (a) this
Warrant is placed in the hands of an attorney for collection or enforcement or
is collected or enforced through any legal proceeding or the holder otherwise
takes action to collect amounts due under this Warrant or to enforce the
provisions of this Warrant or (b) there occurs any bankruptcy, reorganization,
receivership of the company or other proceedings affecting company creditors’
rights and involving a claim under this Warrant, then the Company shall pay the
costs incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees and disbursements.

16.        TRANSFER.    This Warrant may be offered for sale, sold, transferred
or assigned without the consent of the Company

17.         WARRANT AGENT.    The Company shall serve as warrant agent under
this Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent provided any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the books and records of the Company.

18.        CERTAIN DEFINITIONS.    For purposes of this Warrant, the following
terms shall have the following meanings:

(a)        “1933 Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

(b)        “1934 Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.

(c)        “Adjustment Right” means any right granted with respect to any
securities issued in connection with, or with respect to, any issuance or sale
(or deemed issuance or sale in accordance with Section 2) of shares of Common
Stock (other than rights of the type described in Section 3 and 4 hereof) that
could result in a decrease in the net consideration received by the Company in
connection with, or with respect to, such securities (including, without
limitation, any cash settlement rights, cash adjustment or other similar
rights).

(d)        “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

(e)        “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.

 

22



--------------------------------------------------------------------------------

(f)        “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(g)        “Authorized Issuance Date” means the date on which the stockholders
of the Company approve the issuance of Warrant Shares upon the exercise of the
Warrant.

(h)        “Bid Price” means, for any security as of the particular time of
determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of any market
makers for such security as reported in the OTC Pink Market maintained by OTC
Markets Group Inc. as of such time of determination. If the Bid Price cannot be
calculated for a security as of the particular time of determination on any of
the foregoing bases, the Bid Price of such security as of such time of
determination shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 13. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

(i)        “Black Scholes Consideration Value” means the value of the applicable
Option, Convertible Security or Adjustment Right (as the case may be) as of the
date of issuance thereof calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the public announcement of the execution of definitive
documents with respect to the issuance of such Option or Convertible Security
(as the case may be), (ii) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the remaining term of such Option,
Convertible Security or Adjustment Right (as the case may be) as of the date of
issuance of such Option, Convertible Security or Adjustment Right (as the case
may be), (iii) a zero cost of borrow and (iv) an expected volatility equal to
the greater of 100% and the 30 day volatility obtained from the “HVT” function
on Bloomberg (determined utilizing a 365 day annualization factor) as of the
Trading Day immediately following the date of issuance of such Option,
Convertible Security or Adjustment Right (as the case may be).

 

23



--------------------------------------------------------------------------------

(j)        “Black Scholes Value” means the value of the unexercised portion of
this Warrant remaining on the date of the Holder’s request pursuant to
Section 4(c), which value is calculated using the Black Scholes Option Pricing
Model for a “call” or “put” option, as elected by the Holder, as obtained from
the “OV” function on Bloomberg utilizing (i) an underlying price per share equal
to the greater of (1) the highest Closing Sale Price of the Common Stock during
the period beginning on the Trading Day immediately preceding the announcement
of the applicable Fundamental Transaction (or the consummation of the applicable
Fundamental Transaction, if earlier) and ending on the Trading Day of the
Holder’s request pursuant to Section 4(c) and (2) the sum of the price per share
being offered in cash in the applicable Fundamental Transaction (if any) plus
the value of the non-cash consideration being offered in the applicable
Fundamental Transaction (if any), (ii) a strike price equal to the Exercise
Price in effect on the date of the Holder’s request pursuant to Section 4(c),
(iii) a risk-free interest rate corresponding to the U.S. Treasury rate for a
period equal to the greater of (1) the remaining term of this Warrant as of the
date of the Holder’s request pursuant to Section 4(c) and (2) the remaining term
of this Warrant as of the date of consummation of the applicable Fundamental
Transaction or as of the date of the Holder’s request pursuant to Section 4(c)
if such request is prior to the date of the consummation of the applicable
Fundamental Transaction, (iv) a zero cost of borrow and (v) an expected
volatility equal to the greater of 100% and the 30 day volatility obtained from
the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the earliest to occur of
(A) the public disclosure of the applicable Fundamental Transaction, (B) the
consummation of the applicable Fundamental Transaction and (C) the date on which
the Holder first became aware of the applicable Fundamental Transaction.

(k)        “Bloomberg” means Bloomberg, L.P.

(l)        “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.

(m)        “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing does not apply, the last trade price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the OTC Pink Market maintained by
OTC Markets Group Inc.. If the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Sale
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder

 

24



--------------------------------------------------------------------------------

are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 13. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

(n)        “Common Stock” means (i) the Company’s shares of common stock,
$0.0001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

(o)        “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

(p)        “Eligible Market” means The New York Stock Exchange, the NYSE MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, or the Principal
Market.

(q)        “Event Market Price” means, with respect to any Stock Combination
Event Date, the quotient determined by dividing (x) the sum of the VWAP of the
Common Stock for each of the five (5) lowest Trading Days during the twenty
(20) consecutive Trading Day period ending and including the Trading Day
immediately preceding the sixteenth (16th) Trading Day after such Stock
Combination Event Date, divided by (y) five (5).

(r)        “Excluded Securities” means (i) shares of Common Stock or standard
options to purchase Common Stock issued to directors, officers or employees of
the Company for services rendered to the Company in their capacity as such
pursuant to an Approved Stock Plan (as defined above), provided that the
exercise price of any such options is not lowered, none of such options are
amended to increase the number of shares issuable thereunder, the expiration
date of such options is not amended to extend such date and none of the terms or
conditions of any such options are otherwise changed in any manner that
adversely affects any of the Buyers; (ii) shares of Common Stock issued upon the
conversion or exercise of Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) issued prior to the Subscription Date, provided that the
Notes and any shares of Common Stock issued pursuant to the Notes shall not be
deemed to be “Excluded Securities”; and, provided, further that the conversion
price of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) is not lowered, none of such Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) are amended to increase the
number of shares issuable thereunder, the expiration or termination date of such
Convertible Securities is not amended to extend such date, and none of the terms
or conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are otherwise changed in any manner that adversely affects
any of the Buyers; (iii) the shares of Common Stock issuable upon exercise of
the Registered Warrants; provided, that the terms of the Registered Warrant are
not amended, modified or changed on or after the Subscription Date (other than
antidilution adjustments and events contemplated pursuant to the terms thereof
in effect as of the Subscription Date); (iv) any shares

 

25



--------------------------------------------------------------------------------

of Common Stock and/or Convertible Securities issued or issuable by the Company
in connection with or as consideration for an acquisition by the Company (or by
any of its Subsidiaries) of any company, business, asset, product or right(s)
(including by way of in-licensing) or otherwise in connection with any material
transaction determined by the Company, in its discretion, acting reasonably, to
be of strategic importance to the Company and/or its Subsidiaries, including,
without limitation, any merger, amalgamation, arrangement, business combination,
joint venture transaction or strategic collaboration or partnership agreement;
provided, that (1) the primary purpose of such issuance is not to raise capital,
(2) the purchasers or acquirers of the securities in such issuance does not
include any affiliate of the Company or any of its Subsidiaries and solely
consists of either (x) the actual participants in such strategic alliance or
strategic partnership, (y) the actual owners of such assets or securities
acquired in such acquisition or merger or (z) the stockholders, partners or
members of the foregoing Persons, (3) the number or amount of securities issued
to such Person by the Company shall not be disproportionate to such Person’s
actual participation in such strategic alliance or strategic partnership or
ownership of such assets or securities to be acquired by the Company, as
applicable, (4) none of such Persons are an entity whose primary business is
investing in securities, and (5) such acquisition or other material transaction
has been approved by a majority of the disinterested directors of the Company.

(s)        “Expiration Date” means the date that is the fifth anniversary of the
Exercisability Date or, if such date falls on a day other than a Business Day or
on which trading does not take place on the Principal Market (a “Holiday”), the
next date that is not a Holiday.

(t)        “Fundamental Transaction” means (A) that the Company shall, directly
or indirectly, including through subsidiaries, Affiliates or otherwise, in one
or more related transactions, (i) consolidate or merge with or into (whether or
not the Company is the surviving corporation) another Subject Entity, or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company or any of its “significant
subsidiaries” (as defined in Rule 1-02 of Regulation S-X) to one or more Subject
Entities, or (iii) make, or allow one or more Subject Entities to make, or allow
the Company to be subject to or have its Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the 1934 Act) of at least 50% of the outstanding shares of Common Stock, or
(iv) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with one or more Subject Entities whereby all
such Subject Entities, individually or in the aggregate, acquire, either (x) at
least 50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the

 

26



--------------------------------------------------------------------------------

beneficial owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50%
of the outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Warrant
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other shareholders of
the Company to surrender their shares of Common Stock without approval of the
shareholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

(u)        “Group” means a “group” as that term is used in Section 13(d) of the
1934 Act and as defined in Rule 13d-5 thereunder.

(v)        “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(w)        “Notes” means the Company’s Senior Secured Convertible Notes issued
by the Company pursuant to the Securities Purchase Agreement, dated December 28,
2015, all interest and other amounts payable in additional Senior Secured
Convertible Notes, and any securities issued in exchange for any of the
foregoing.

(x)        “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

(y)        “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

27



--------------------------------------------------------------------------------

(z)        “Principal Market” means the Nasdaq Capital Market.

(aa)        “Pro Rata Amount” means a fraction (i) the numerator of which is the
number of Series E Warrants issued to the initial Holder of this Warrant on the
Issuance Date and (ii) the denominator of which is the aggregate number of
Series E Warrants outstanding on the Issuance Date. In the event the initial
Holder of this Warrant (or any subsequent transferee) shall sell or otherwise
transfer or assign any portion of its Warrant, the transferee thereof shall be
allocated a pro rata portion of the Holder’s Pro Rata Amount.

(bb)        “SEC” means the United States Securities and Exchange Commission or
the successor thereto.

(cc)        “Subject Entity” means any Person, Persons or Group or any Affiliate
or associate of any such Person, Persons or Group.

(dd)        “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

(ee)        “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or
(y) with respect to all determinations other than price or trading volume
determinations relating to the Common Stock, any day on which The New York Stock
Exchange (or any successor thereto) is open for trading of securities.

(ff)        “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its “HP”
function (set to weighted average) or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the OTC Pink Market maintained by OTC
Markets Group Inc.. If the VWAP cannot be calculated for such security on such
date on any of the foregoing bases, the

 

28



--------------------------------------------------------------------------------

VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 13. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, recapitalization or other similar transaction during
such period.

19.        INCREASE IN AUTHORIZED SHARES.    For purposes of this Warrant, the
following terms shall have the following meanings:

(a)        Promptly following the Issuance Date, the Company shall take all
corporate action necessary to call a meeting of its stockholders (which may be
its annual meeting) (the “Stockholders Meeting”), which shall occur not later
than May 16, 2016, for the purpose of seeking approval of the Company’s
stockholders to (i) approve the issuance of shares of common stock issuable upon
the exercise of the Series E Warrants pursuant to the applicable rules and
regulations of the NASDAQ Capital Market (the “Warrant Exercise Approval”) and
(ii) amend the Company’s Seventh Amended and Restated Certificate of
Incorporation (the “Certificate of Incorporation”) to effect an increase in the
Company’s authorized Common Stock either by (A) effecting a reverse split of its
outstanding Common Stock of at least one-for-20 and/or (B) increasing the
authorized number of shares of Common Stock in a similar amount, in either case,
so as to permit the exercise in full of the Registered Warrants (the “Increased
Shares Amendment”). In connection therewith, the Company will as soon as
reasonably practicable after the Issuance Date file with the SEC proxy materials
(including a proxy statement and form of proxy) for use at the Stockholders
Meeting and, after receiving and promptly responding to any comments of the SEC
thereon, shall as soon as reasonably practicable mail such proxy materials to
the stockholders of the Company. The Company will comply with Section 14(a) of
the 1934 Act and the rules promulgated thereunder in relation to any proxy
statement (as amended or supplemented, the “Proxy Statement”) and any form of
proxy to be sent to the stockholders of the Company in connection with the
Stockholders Meeting, and the Proxy Statement shall not, on the date that the
Proxy Statement (or any amendment thereof or supplement thereto) is first mailed
to stockholders or at the time of the Stockholders Meeting, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein not false or misleading, or omit to
state any material fact necessary to correct any statement in any earlier
communication with respect to the solicitation of proxies or the Stockholders
Meeting which has become false or misleading. If the Company should discover at
any time prior to the Stockholders Meeting, any event relating to the Company or
its subsidiaries or any of their respective affiliates, officers or directors
that is required to be set forth in a supplement or amendment to the Proxy
Statement, in addition to the Company’s obligations under the 1934 Act, the
Company will promptly inform Roth Capital Partners, LLC (“Roth”) thereof. The
Board of Directors shall recommend to the Company’s stockholders that the
stockholders vote in favor of both the Warrant Exercise Approval and the
Increased Shares Amendment at the Stockholders Meeting and take all commercially
reasonable action (including, without limitation, the hiring of a proxy
solicitation firm of nationally recognized standing) to solicit the approval of
the stockholders for both the Warrant Exercise Approval and the Increased Shares
Amendment. No later than two (2) Business Days following stockholder approval of
the Increased Shares Amendment, the Company shall file with the Secretary of
State of Delaware a certificate of amendment to the Certificate of Incorporation
to

 

29



--------------------------------------------------------------------------------

effect the Increased Shares Amendment, which certificate of amendment shall
provide that it shall become immediately effective upon filing or such later
date as may be required to comply with the rules of the Principal Market. The
Company shall issue a press release announcing the effectiveness of the
Increased Shares Amendment no later than one (1) Business Day after such filing.
The date on which the Increased Shares Amendment becomes effective is referred
to herein as the “Authorized Shares Increase Date.”

In the event that the Increased Shares Amendment is not approved by the
stockholders of the Company in accordance with applicable law and the
requirements of the Company’s certificate of incorporation and bylaws on or
before the first anniversary of the Issuance Date (the “Amendment Deadline
Date”), the Holders of the Series E Warrants shall be entitled to receive an
aggregate cash payment, as liquidated damages and not as a penalty, in an
aggregate amount of $750,000 (the “Liquidated Damages Amount”). Not later than
the close of business on the Amendment Deadline Date, the Company shall
irrevocably deposit the Liquidated Damages Amount with an escrow agent
reasonably acceptable to Roth (the “Escrow Agent”), the Liquidated Damages
Amount to be held in trust for the benefit of the Holders of the Series E
Warrants entitled to payment thereof as provided in this paragraph. The Escrow
Agent shall fix or cause to be fixed a record date (the “Record Date”) for
determining the Holders of the Series E Warrants entitled to payment of the
Liquidated Damages Amount and a payment date (the “Payment Date”) on which the
Liquidated Damages Amount is to be paid to such Holders. No Payment Date may be
less than 15 days or more than 30 days after the Record Date. At least 15 days
before the Record Date, the Escrow Agent shall mail or cause to be mailed,
first-class postage prepaid, to each record Holder of Series E Warrants, with a
copy to the Company, a notice at the Holder’s address as it appears in the
Escrow Agent’s books and records, setting forth the Record Date, the Payment
Date and an estimate of the Per Warrant Amount (as defined in the following
sentence). On the Payment Date, the Escrow Agent shall pay to each record Holder
of Series E Warrants at the close of business on the Record Date (each, a
“Record Holder”) an amount equal to (A) the quotient obtained by dividing
(i) the Liquidated Damages Amount by (ii) the number of Warrant Shares issuable
upon the exercise of all of the Series E Warrants outstanding on the Record Date
(the “Per Warrant Amount”), times (B) the number of Warrant Shares issuable upon
the exercise of the Series E Warrants held by the Record Holder as of the close
of business on the Record Date, in each case without giving effect to any
limitation on exercise imposed pursuant to Section 1(f).. Any such payment shall
be by check payable to the order of the Record Holder unless otherwise requested
by such Record Holder.

For the avoidance of doubt, this Warrant shall remain outstanding and in full
force and effect notwithstanding the payment of the Liquidated Damages Amount
and shall continue to be exercisable from and after the Exercisability Date.

The provisions of this Section 19(a) may not be modified, amended or deleted
without Roth’s prior written consent in addition to the consent of the Holder
required pursuant to Section 9.

(b)        No later than five (5) Business Days after the later of the
Authorized Issuance Date and the Authorized Shares Increase Date, the Company
shall file with the Commission a registration statement (which shall be on Form
S-3 unless the Company is not then eligible to use Form S-3 to register the
Warrant Shares) for the registration under the 1933 Act of the Warrant

 

30



--------------------------------------------------------------------------------

Shares (the “Additional Registration Statement”), and it shall take such
reasonable action as is necessary to qualify for sale, in those states in which
the Series E Warrants were initially offered by the Company, the Warrant Shares,
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Company would be subject to service
of general process or to taxation as a foreign corporation doing business in
such jurisdiction. The Company shall use its commercially reasonable efforts to
cause the Additional Registration Statement to become effective as promptly as
practicable and in no event later than the time that the Series E Warrants first
become exercisable in accordance with their terms and shall use its commercially
reasonable efforts to maintain the effectiveness and availability of such
registration statement until the earlier of (i) the expiration of the Series E
Warrants in accordance with their terms or (ii) the time the Series E Warrants
are no longer outstanding. The Company shall take all commercially reasonable
action to include the Warrant Shares for listing on the Principal Market on or
prior to the date that the Warrant first become exercisable in accordance with
its terms.

Notwithstanding the provisions of this Section 19(b), the Company shall not be
required to file or maintain the effectiveness of an Additional Registration
Statement in the event that the Company delivers to the Holder, Roth and the
Escrow Agent an opinion (in form and substance reasonably satisfactory to Roth
and as to which a Holder has not reasonably objected) of outside counsel to the
Company reasonably satisfactory to Roth to the effect that the issuance of the
Warrant Shares to the holders of the Series E Warrants is exempt from the
registration requirements of the 1933 Act and may be freely resold by any Holder
of Series E Warrants that is not an affiliate of the Company at the time of
exercise without further registration under the 1933 Act pursuant to either
(i) a cashless exercise effected pursuant to Section 1(d) of the Series E
Warrants or (ii) an exemption from registration under the 1933 Act (the “Opinion
of Counsel”). In the event that the Company determines that it does not wish to
file and maintain the effectiveness of an Additional Registration Statement in
compliance with the terms of this paragraph and delivers the Opinion of Counsel,
no later than two (2) Business Days after the delivery of such Opinion of
Counsel, the Company shall issue a press release announcing that it has
determined not to file and maintain the effectiveness of an Additional
Registration Statement, and explaining in reasonable detail the basis on which
the Warrant Shares may be issued to and freely resold by the Holder upon the
exercise of the Warrant. Any exercise of this Warrant after the issuance of such
press release shall only be effected by cashless exercise as provided in Section
1(d).

The provisions of this Section 19(b) may not be modified, amended or deleted
without Roth’s prior written consent in addition to the consent of the Holder
required pursuant to Section 9.

[signature page follows]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

GREAT BASIN SCIENTIFIC, INC.

By:

 

 

  Name:        

Title:

     



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

SERIES E WARRANT TO PURCHASE COMMON STOCK

GREAT BASIN SCIENTIFIC, INC.

The undersigned holder hereby exercises the right to purchase
                             of the shares of Common Stock (“Warrant Shares”) of
Great Basin Scientific, Inc., a Delaware corporation (the “Company”), evidenced
by Series E Warrant to Purchase Common Stock No.             (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

1.        Form of Exercise Price. The Holder intends that payment of the
Aggregate Exercise Price shall be made as:

                             a “Cash Exercise” with respect to
                     Warrant Shares; and/or

                             a “Cashless Exercise” with respect to
                     Warrant Shares.

In the event that the Holder has elected a Cashless Exercise with respect to
some or all of the Warrant Shares to be issued pursuant hereto, the Holder
hereby represents and warrants that (i) this Exercise Notice was executed by the
Holder at                      [a.m.][p.m.] on the date set forth below and
(ii) if applicable, the Bid Price as of such time of execution of this Exercise
Notice was $            .

2.        Payment of Exercise Price.    In the event that the Holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the Holder shall pay the Aggregate Exercise Price in the sum of
$                             to the Company in accordance with the terms of the
Warrant.

3.        Delivery of Warrant Shares. The Company shall deliver to Holder, or
its designee or agent as specified below,              Warrant Shares in
accordance with the terms of the Warrant. Delivery shall be made to Holder, or
for its benefit, as follows:

¨        Check here if requesting delivery as a certificate to the following
name and to the following address:

 

 

Issue to:

   

 

       

 

       

 

 



--------------------------------------------------------------------------------

¨        Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:

  

 

DTC Number:

  

 

Account Number:

  

 

Date:                                  ,         

 

                                                     

Name of Registered Holder

By:                                               

  Name:

  Title:

  Tax ID:                                                                

  Facsimile:                                                           

  E-mail Address:                                                 



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
                             to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
            , 201  , from the Company and acknowledged and agreed to by
                    .

 

GREAT BASIN SCIENTIFIC, INC.

By:

 

 

 

Name:

 

Title: